DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Below is a side-by-side comparison of the claims of the application and the patent: 
Application 16/921,560
Patent US 10,741,339
1. A remote control device that is configured for use in a load control system for controlling an electrical load that is electrically connected to the load control device, the remote control device comprising:


 an adapter that is configured to be attached to a first yoke of a first electrical device, the adapter defining first and second openings; 


a control unit that is configured to be attached to the adapter, 
the control unit including a user interface and a wireless communication circuit, the control unit configured to transmit a control signal for controlling the electrical load via the wireless communication circuit; 



a faceplate that is configured to be attached to the adapter, the faceplate having an opening that is configured to receive at least a portion of the user interface; and
 an attachment member that is configured to be installed into the adapter in the first opening or the second opening in respective first or second orientations, and
 that is further configured to attach to the first yoke of the first electrical device or a second yoke of a second electrical device, 

wherein when the first electrical device is mounted in a multi-gang wallbox adjacent to the second electrical device, the first opening is configured to surround a bezel of the first electrical device and the second opening is configured to surround a portion of the second electrical device.
2. The remote control device of claim 1, wherein the attachment member comprises a bracket that defines a plate that is elongate between opposed ends and a pair of legs that extend perpendicular from the ends of the plate.

an adapter that is configured to be attached to a first yoke of a first electrical device that is a mechanical switch that controls whether 
 a control unit that is configured to be attached to the adapter, 
the control unit including a user interface and a wireless communication circuit, the control unit configured to translate a user input from the user interface into a control signal that controls the load control device, and to cause the wireless communication circuit to transmit the control signal; 
a faceplate that is configured to be attached to the adapter, the faceplate having an opening that is configured to receive at least a portion of the user interface; and
 an attachment member that is configured to be installed into the adapter in the first opening or the second opening in respective first or second orientations, and 
that is further configured to attach to the first yoke of the mechanical switch or a second yoke of a second electrical device, 

wherein when the mechanical switch is mounted in a multi-gang wallbox adjacent to  the second electrical device, the first opening is configured to surround a bezel of the mechanical switch and the second opening is configured to surround a portion of the second electrical device.  


3. The remote control device of claim 1, wherein the adapter is further configured to be attached to the second yoke.
4. The remote control device of claim 1, wherein the adapter is configured to enable adjustment of the first and second yokes, respectively, toward and away from the wallbox.
4. The remote control device of claim 1, wherein the adapter is configured to enable adjustment of the first and second yokes, respectively, toward and away from the wallbox.
7. The remote control device of claim 1, wherein when the control unit and the faceplate are attached to the adapter:
 a rear surface of the faceplate is spaced from a rear surface of the adapter that abuts a structural surface through a first distance;
 a front surface of the faceplate is spaced from rear surface of the faceplate through a second distance; and 
an outer surface of the control unit is spaced from the front surface of the faceplate through a third distance.
8. The remote control device of claim 1, wherein when the control unit and the faceplate are attached to the adapter: 
a rear surface of the faceplate is spaced from a rear surface of the adapter that abuts a structural surface through a first distance;
 a front surface of the faceplate is spaced from rear surface of the faceplate through a second distance; and 
an outer surface of the control unit is spaced from the front surface of the faceplate through a third distance.
8. The remote control device of claim 8, wherein the first distance, the second 


10. The remote control device of claim 1, wherein when the faceplate is attached to the adapter, the faceplate is spaced from a surface of a structure to which the mechanical switch is mounted.
10. The remote control device of claim 1, wherein the control unit is removably attachable to the adapter.  

11. The remote control device of claim 1, wherein the control unit is removably attachable to the adapter.
11. The remote control device of claim 1, wherein the control unit defines a recess that is configured to receive a portion of a toggle of the first electrical device when the control unit is attached to the adapter.  

12. The remote control device of claim 1, wherein the control unit defines a recess that is configured to receive a portion of a toggle of the mechanical switch when the control unit is attached to the adapter.
12. The remote control device of claim 1, wherein the user interface comprises a capacitive touch interface.

13. The remote control device of claim 1, wherein the user interface comprises a capacitive touch interface.



s 1, 3-4, 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and subsequent dependent claims of U.S. Patent No. 10,741,339. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Regarding claim 1 of current Application the preamble states: “a load control system for controlling an electrical load that is electrically connected to the load control device”, whereas the preamble of US 10,741,339 states: “a load control system having a load control device, the load control device configured to control an amount of power delivered to an electrical load that is electrically connected to the load control device”. 
In case of the current Application the preamble indicates that the load control system controls an electrical load which is connected to the load control device and in case of the patent the preamble indicates that the load control system controls an amount of power delivered to electrical load thereby “controlling an electrical load that is electrically connected to the load control device” as recited by the preamble of the current Application and thereby not patentably distinct. 

Regarding claim 1 of current Application the limitation recites “a first electrical device” whereas in case of the US 10,741,339 the limitation further describes “a first electrical device that is a mechanical switch”. The US 10,741,339 in later limitation mention “mechanical switch” which in case of the current Application is equivalent to “first electrical device” thereby not patentably distinct. 

. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and subsequent dependent claims recites the limitation "the load control device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Furthermore, claims 1-12 would be allowable if amended to overcome the Double Patenting issue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836